DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 10, 13, and 15 have been amended. Claim 12 has been cancelled. Claims 1-11 and 13-19 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 & 10 limitation of outputting a main buffer control signal to a buffer based on a comparison result of first and second data width have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Below for Detailed Rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Alexander (US 2003/0037190) in further view of Ware (US 2005/0166026).

Regarding claim 1, Takashima teaches a memory system comprising: a memory controller (Fig. 1, 16, Memory controller) configured for storing data and transmitting data between the memory system (Fig. 1, 18, Memory system) and a host system (Fig. 1, 12/14, Host System), the memory controller comprising: a buffer configured for storing the data (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b), the buffer configured for inputting or outputting the data through a first bus (Fig. 1, 12b, Main system bus) having a first data width (Fig. 3, 162, Data width conversion, i.e. First bus having a first data width); or a second bus (Fig. 1, 20; Paragraph 0029, each memory chip connect with each other vertically and electrically, thereby forming a bus 20 including an address bus, a data bus, and a control bus) having a second data width (Paragraph 0034, When a data width in memory access of the main system 12 is 1, a data width in memory access of the subsystem 14 is 2.  Further, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14); and a data width controller (Fig. 3, 162/164, Data width controllers) configured to map the blocks according to the first and second data widths (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width).
Takashima teaches a memory controller that buffers data signals from a main system bus to match the data width of a memory chip data bus for transmission. Takashima does not explicitly teach that the buffer is configured to store multiple blocks. 
Alexander teaches a buffer (Fig. 6, Buffer) including a plurality of blocks configured for storing the data (Fig. 6, Wide Output port; Paragraph 0073, 8-bit, 32-bit and 64-bit streams are being merged to create a single 128-bit time-division-multiplexed output stream… The fundamental data unit in this case is an 8-bit byte… Paragraph 0080, if the Butterfly network output is 128 bits wide and the data units are comprised of 8-bit bytes, the buffer memory 712 will be some multiple of sixteen 8-bit bytes in size); and a data width controller configured to map the blocks according to the first and second data widths (Fig. 5, Logical flag generation and Configuration logic 503; Paragraph 0131, merging data streams from different physical layer devices having different speeds often involves varying data widths.  Thus, in a preferred embodiment of the invention, varying data width processing is provided).  

One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).
Takashima teaches a data controller that converts data from a first bus width to a second bus width. Neither Alexander nor Takashima explicitly teach a data transmission order controller compares the first and second data widths to each other and outputs a main buffer control signal to the buffer that causes a mapping of the blocks and outputting of the mapped block data using a transmission order based on comparing the first and second data widths. 
Ware teaches wherein the data width controller (Paragraph 0119, A controller can then initialize or set system parameters, such as a data path or interface width, based on the values stored in the SPD device by generating control signals to a control terminal of configurable width buffered module 395) includes a data transmission order controller confiqured to compare (Paragraph 0107, serialization ratio remains constant for all configured buffer device interface widths, so that the memory device access width scales proportionally with configured buffer device interface width… Paragraph 0119, the SPD device stores a number of serialization ratios, for example, which may be programmed into a register, located on configurable width buffer device 391) the first and second data widths with each Paragraph 0119, The functionality of operations circuit 572 may be included on an SPD device for example, an EEPROM device, that is readable by the system, such as a controller, to determine the capabilities of a configurable width buffer device 391 and/or configurable width buffered module 395), and output a main buffer control siqnal, for mappinq the blocks and outputtinq data stored in the mapped blocks accordinq to a transmission order of the data determined based on the comparison result (Paragraph 0088, multiplexers 530a and 530b perform bandwidth-concentrating operations, between interface 510 and interfaces 520a and 520b, as well as route data from an appropriate source (i.e. target a subset of channels, internal data, cache or write buffer)), to the buffer (Paragraph 0119, controller can then initialize or set system parameters, such as a data path or interface width, based on the values stored in the SPD device by generating control signals to a control terminal of configurable width buffered module 395).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Ware and allow a memory controller to determine the serialization ratio between multiple bus interfaces (i.e. comparison of bus widths) and use the width/ratio information to configure bus channels with data mapped to them in a concurrent manner (Paragraph 0080, By operating a plurality of channels in parallel, the bandwidth of the module may be increased independently of the memory capacity).
One of ordinary skill in the art would be motivated to make the modifications in order to allow the determination of the number of channels that can be activated at the buffer based on a bus width/ratio relation, thus increasing the capacity and bandwidth of a memory system (See Ware: Paragraph 0080).

Regarding claim 2, Takashima in view of Alexander in further view of Ware teaches the memory system of claim 1. Takashima further teaches wherein the buffer: stores the data input through the first bus in the blocks (Fig. 3; Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b); and when the blocks in which the data is stored are mapped by the data width controller, outputs the data stored in the mapped blocks through the second bus (Paragraph 0037, control unit 166 receives, from the address converting unit 163, a memory access request, i.e., an address signal after address conversion, a data signal (when writing) after data width conversion, and a control signal, and provides the memory chip 18-1 with the memory access request via the bus 20). 

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Alexander (US 2003/0037190) in further view of Ware (US 2005/0166026) in further view of Sawai (US 2008/0028197).

Regarding claim 3, Takashima in view of Alexander in further view of Ware teaches the memory system of claim 1. Takashima does not explicitly teach registers storing data bus widths and using the registers to determine block mapping. 
Sawai teaches wherein the data width controller further includes: a register configured to store information on the first and second data widths (Fig. 1, 110, Setting Register; 116, Read data width; 117, Write data width; 211, Transfer size)

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to quickly determine and convert different bus widths directly at the memory controller (See Sawai: Paragraph 0036, A setting register storing necessary information for transfer is not limited to the setting register 110, but transfer information may be given in a different manner.  For example, transfer information may be received from an external terminal or the like). 

Regarding claim 4, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 3. Takashima further teaches wherein the first bus is used as an internal bus of the memory controller (Fig. 1, 10, Logic chip; i.e. bus 12b is internal to logic chip 10), and the second bus is used as an external bus connected to the host system (Fig. 1, Bus 20 for chip 18; Paragraph 0028, information processing device 1 includes a logic chip 10 and a stacked DRAM (Dynamic Random Access Memory) 18). 

Regarding claim 5, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 3. Takashima further teaches wherein the data transmission order controller: when the first and second data widths are equal to each other (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), outputs the main buffer control signal according to a default order preset in the data transmission order controller (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171); and when the first and second data widths are different from each other (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), outputs the main buffer control signal to map the blocks according to the first and second data widths (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b). 

Regarding claim 6, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 5. Takashima further teaches wherein when the default order is selected (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), the data transmission order controller does not map the blocks, and outputs the data input through the first bus through the second bus without mapping the data input through the first bus (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171). 

Regarding claim 7, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 5. Takashima does not explicitly teach mapping the blocks in different orders depending on if the first data width bus is lesser or greater than the second data width bus.
Alexander teaches wherein when the blocks are mapped the data transmission order controller maps the blocks in different orders with respect to when the first data width is less than the second data width and when the first data width is greater than the second data width (Paragraph 0146, data that enter the FIFO system formatted to one width may emerge from the FIFO system formatted to a completely different width.  Bandwidth differences resulting thereby are handled in the usual manner (e.g., by using the logical FIFO flags to throttle the input data stream)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be formatted based on different bus widths. 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).

Regarding claim 8, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 7. Takashima further teaches wherein, when the first data width is less than the second data width (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), the data transmission order controller maps the blocks in which the data is stored among the blocks included in the buffer according to the second data width (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), and outputs the main buffer control signal such that data stored in the mapped blocks different from each other are simultaneously output through the second bus (Paragraph 0037, a data signal (when writing) after data width conversion, and a control signal, and provides the memory chip 18-1 with the memory access request via the bus 20).

Regarding claim 9, Takashima in view of Alexander in further view of Ware in further view of Sawai teaches the memory system of claim 7. Takashima teaches the data transmission order controller divides and maps the blocks in which the data is stored among the blocks included in the buffer (Fig. 3, 162/164). Takashima does not explicitly teach that the division is a result of main system bus width being greater than the memory chip bus width. 
Alexander teaches  wherein, when the first data width is greater than the second data width, the data transmission order controller divides and maps the blocks in which the data is Paragraph 0145, Each wide internal data word read from the FIFO is split and serialized into one of the narrower output data streams), and outputs the main buffer control signal such that data of the divided and mapped blocks are sequentially output through the second bus (Paragraph 0146, the widths of the data streams supported by the input merge network 202 and the output merge network 204 can be configured separately, data that enter the FIFO system formatted to one width may emerge from the FIFO system formatted to a completely different width).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be formatted based on different bus widths. 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).

Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Ware (US 2005/0166026).

Regarding claim 10, Takashima teaches a memory system comprising: a sharing memory system configured to store data (Fig. 1, 18, Memory system); a processor configured to control (Fig. 1, 16, Memory controller) the sharing memory system in response to a request received Fig. 1, 12/14, Host System), and store program data or read data (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b); and a controller (Fig. 3, 162/164) configured to transmit and receive data to and from the sharing memory system and the processor through a first bus (Fig. 1, 20), wherein the processor: is connected to the host system through a second bus (Fig. 1, 12b, Second bus); and changes a transmission order of the program data or the read data according to data widths of the first and second buses (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), wherein the processor includes: a plurality of blocks for storing the program data or the read data (Paragraph 0034, when a memory access rate of the main system 12 is 1, a memory access rate of the subsystem 14 is 1/2.  When a data width in memory access of the main system 12 is 1, a data width in memory access of the subsystem 14 is 2; i.e. data width of 2 means two blocks of data). Takashima teaches a memory controller coupled between a host system and a memory system and converts the data widths between the two systems. Takashima does not explicitly teach the memory controller containing an AXI controller configured to data transmission/reception.
Sakaguchi teaches an Advanced eXtensible Interface (AXI) controller (Fig. 1, 200, Bus bridge controller) configured to transmit and receive data to and from the sharing memory system and the processor through a first bus (Paragraph 0076, bus bridge 200 transfers data in accordance with the AXI protocol and carries out data conversion as occasion demands in the data transfer).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sakaguchi and include an AXI controller utilizing AXI protocol between the host and memory system. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly used AXI protocol, thus complying with industry standards and requirements (See Sakaguchi: Paragraph 0004). 
Neither Alexander nor Takashima explicitly teach a data transmission order controller compares the first and second data widths to each other and outputs a main buffer control signal to the buffer that causes a mapping of the blocks and outputting of the mapped block data using a transmission order based on comparing the first and second data widths. 
Ware teaches a first bus having a first data width (Fig. 5A, 510); a second bus having a second data width (Fig. 5A, 520 a/b; Paragraph 0088, buffer device 405 utilizes the combined bandwidth of interfaces 520a and 520b to match the bandwidth of interface 510); wherein the data width controller (Paragraph 0119, A controller can then initialize or set system parameters, such as a data path or interface width, based on the values stored in the SPD device by generating control signals to a control terminal of configurable width buffered module 395) includes a data transmission order controller confiqured to compare (Paragraph 0107, serialization ratio remains constant for all configured buffer device interface widths, so that the memory device access width scales proportionally with configured buffer device interface width… Paragraph 0119, the SPD device stores a number of serialization ratios, for example, which may be programmed into a register, located on configurable width buffer device 391) the first and second data widths with each other (Paragraph 0119, The functionality of operations circuit 572 may be included on an SPD device for example, an EEPROM device, that is readable by the system, such as a controller, to determine the capabilities of a configurable width buffer device 391 and/or configurable width buffered module 395), and output a main buffer control siqnal, for mappinq the blocks and outputtinq data stored in the mapped blocks accordinq to a transmission order of the data determined based on the comparison result (Paragraph 0088, multiplexers 530a and 530b perform bandwidth-concentrating operations, between interface 510 and interfaces 520a and 520b, as well as route data from an appropriate source (i.e. target a subset of channels, internal data, cache or write buffer)), to the buffer (Paragraph 0119, controller can then initialize or set system parameters, such as a data path or interface width, based on the values stored in the SPD device by generating control signals to a control terminal of configurable width buffered module 395).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Ware and allow a memory controller to determine the serialization ratio between multiple bus interfaces (i.e. comparison of bus widths) and use the width/ratio information to configure bus channels with data mapped to them in a concurrent manner (Paragraph 0080, By operating a plurality of channels in parallel, the bandwidth of the module may be increased independently of the memory capacity).
One of ordinary skill in the art would be motivated to make the modifications in order to allow the determination of the number of channels that can be activated at the buffer based on See Ware: Paragraph 0080).

Regarding claim 11, Takashima in view of Sakaguchi in further view of Ware teaches the memory system of claim 10. Takashima teaches a buffer configured to receive data from the data transmission component in response to main buffer control signals (Fig. 3); and a main controller (Fig. 3, 166, Control unit) configured to output the main operation control signals, the main data transmission control signals, and the main buffer control signals in response to the request (Fig. 3, Chip select, Address, Data). Takashima does not explicitly teach a data transmission component nor an operation controller using AXI protocol.
Sakaguchi teaches wherein the processor includes: an operation controller (Fig. 7, 500/600, Request/Response Processing Sections) configured to output a control signal for performing an operation corresponding to the request in response to main operation control signals (Paragraph 0112, the interconnection section 300 receives a ready signal from the request processing section 500 through the signal line 804 and outputs the ready signal to the AXI bus 120 through a signal line 801); a data transmission component (Fig. 7, 300, Interconnection Section) configured to transmit and receive data to and from the host system or the AXI controller in response to main data transmission control signals (Fig. 7, 811/812; Paragraph 0113, the interconnection section 300 receives transaction information corresponding to the response from the response processing section 600 through a signal line 812.  Here, the transaction information is information for controlling a transfer process of the response); a buffer configured to receive data from the data transmission component in Fig. 7, 400, Buffer), and transmit the received data to the host system or the AXI controller through the data transmission component (Paragraph 0119, response processing section 600 reads out transaction information corresponding to a response from the buffer 400.  If a response is received from the interconnection section 300, then the response processing section 600 acquires a pointer from the buffer 400 through a signal line 813); and a main controller (Fig. 9, 310/330, Conversion information generator; Paragraph 0126, conversion information generator 310 converts a request received from the AXI bus 120 as occasion demands based on the specifications of the AXI bus 130) configured to output the main operation control signals, the main data transmission control signals, and the main buffer control signals in response to the request (Fig. 9, Response, Handshake, Data transmission).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sakaguchi and include an AXI controller with data operation and data transmission components utilizing AXI protocol between the host and memory system. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly used AXI protocol, thus complying with industry standards and requirements (See Sakaguchi: Paragraph 0004). 

Regarding claim 15, Takashima in view of Sakaguchi in further view of Ware teaches the memory system of claim 11. Takashima further teaches wherein the buffer includes the plurality of blocks (Paragraph 0034, when a memory access rate of the main system 12 is 1, a memory access rate of the subsystem 14 is 1/2.  When a data width in memory access of the main system 12 is 1, a data width in memory access of the subsystem 14 is 2; i.e. data width of 2 means two blocks of data). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Ware (US 2005/0166026) in further view of Alexander (US 2003/0037190).

Regarding claim 16, Takashima in view of Sakaguchi in further view of Ware teaches the memory system of claim 15. Takashima does not explicitly teach wherein each of the blocks has a data width equal to that of any one of the first and second buses.
Alexander teaches wherein each of the blocks has a data width equal to that of any one of the first and second buses (Paragraph 0077, the shuffle buffers may be configured to accumulate data until complete blocks are available within the buffer prior to outputting the data to the permutation network.  Once a complete block is available, the shuffle buffer will write out the entire block in sequence (per the foregoing described shuffling process) with no breaks.  The size of the block is normally equal to the width of the output data bus 203 from the pipelined Butterfly network 606).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be merged for transmitting through a larger output bus and a 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).

Regarding claim 17, Takashima in view of Sakaguchi in further view of Ware in further view of Alexander teaches the memory system of claim 16. Takashima further teaches wherein the first bus is used as an internal bus of the memory controller (Fig. 1, 10, Logic chip; i.e. bus 12b is internal to logic chip 10), and the second bus is used as an external bus connected to the host system (Fig. 1, Bus 20 for chip 18; Paragraph 0028, information processing device 1 includes a logic chip 10 and a stacked DRAM (Dynamic Random Access Memory) 18). 

Regarding claim 18, Takashima in view of Sakaguchi in further view of Ware in further view of Alexander teaches the memory system of claim 17. Takashima further teaches wherein, when data input through the first bus is output through the second bus, blocks in which data is stored among the blocks are mapped (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), and the data stored in the mapped blocks are simultaneously output through the second bus (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width).
Takashima does not explicitly teach that the division is a result of main system bus width being greater than the memory chip bus width. 
Alexander teaches when the data width of the first bus is less than that of the second bus, and the data stored in the blocks is divided to be output through the second bus (Paragraph 0145, Each wide internal data word read from the FIFO is split and serialized into one of the narrower output data streams), when the data width of the first bus is greater than that of the second bus (Paragraph 0146, the widths of the data streams supported by the input merge network 202 and the output merge network 204 can be configured separately, data that enter the FIFO system formatted to one width may emerge from the FIFO system formatted to a completely different width).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be formatted based on different bus widths. 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).

Regarding claim 19, Takashima in view of Sakaguchi in further view of Ware teaches the memory system of claim 10. Takashima further teaches wherein the first bus is used as an internal bus of the memory controller (Fig. 1, 10, Logic chip; i.e. bus 12b is internal to logic chip 10), and the second bus is used as an external bus connected to the host system (Fig. 1, Bus 20 for chip 18; Paragraph 0028, information processing device 1 includes a logic chip 10 and a stacked DRAM (Dynamic Random Access Memory) 18), information on the data width of the first bus is pre-stored in the processor (Fig. 3, 162/164), and information on the data width of the second bus is received from the host system, when the host system and the memory system are connected to each other (Paragraph 0037, When providing the memory chip 18-1 with a chip select signal, the control unit 166 receives, from the address converting unit 163, a memory access request, i.e., an address signal after address conversion, a data signal (when writing) after data width conversion, and a control signal, and provides the memory chip 18-1 with the memory access request via the bus 20; i.e. data of main system bus data with is received by memory controller).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Ware (US 2005/0166026) in further view of Alexander (US 2003/0037190) in further view of Sawai (US 2008/0028197).

Regarding claim 13, Takashima in view of Sakaguchi in further view of Ware in further view of Alexander teaches the memory system of claim 11. Takashima does not explicitly teach registers storing data bus widths and using the registers to determine block mapping. 
Fig. 1, 110, Setting Register; 116, Read data width; 117, Write data width; 211, Transfer size)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sawai and allow the data converting controllers of Takashima to utilize registers when determining bus widths and when to perform data width conversion. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to quickly determine and convert different bus widths directly at the memory controller (See Sawai: Paragraph 0036, A setting register storing necessary information for transfer is not limited to the setting register 110, but transfer information may be given in a different manner.  For example, transfer information may be received from an external terminal or the like). 

Regarding claim 14, Takashima in view of Sakaguchi in further view of Ware in further view of Alexander in further view of Sawai teaches the memory system of claim 13. Takashima further teaches wherein the data transmission order controller: when data widths of the first and second buses are equal to each other (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), determine the transmission order of the program data or the read data according to a default order in the data transmission controller (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171); and when widths of the first and second buses are different from each other (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), determines the transmission order such that the program data or the read data is grouped or divided to be output according to the data widths of the first and second buses (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185